UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     20-CR-499 (LTS)
                                                                       :
KEITH HALLIBURTON and JEREMIAH YOUNG,                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The pretrial conference currently scheduled for May 19, 2021, at 9:00 a.m., is

hereby rescheduled to proceed as a telephonic conference on May 19, 2021, at 10:30 a.m.

                 To access the conference, the participants must dial 888-363-4734, enter the

access code 1527005#, and the security code 3891#. (Members of the press and public may call

the same number, but will not be permitted to speak during the conference.) During the call,

participants are directed to observe the following rules:

             1. Use a landline whenever possible.

             2. Use a handset rather than a speakerphone.

             3. All callers to the line must identify themselves if asked to do so.

             4. Identify yourself each time you speak.

             5. Mute when you are not speaking to eliminate background noise.

             6. Spell proper names.

                 Finally, all of those accessing the conference are reminded that recording or

rebroadcasting of the proceeding is prohibited. See Standing Order M-10-468, No. 21-MC-45

(S.D.N.Y. Jan. 19, 2021). Violation of these prohibitions may result in sanctions, including


HALLIBURTON-YOUNG - ORD SCHD MAY 19 TELECONF.DOCX                                VERSION MAY 13, 2021
                                               1
removal of court issued media credentials, restricted entry to future hearings, denial of entry to

future hearings, or any other sanctions deemed necessary by the Court.

       SO ORDERED.

Dated: New York, New York
       May 13, 2021
                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              Chief United States District Judge




HALLIBURTON-YOUNG - ORD SCHD MAY 19 TELECONF.DOCX                               VERSION MAY 13, 2021
                                               2
